Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:   

Northwest Pipe Company

5721 SE Columbia Way, Suite 200

Vancouver, WA 98661

   (“Company”)   

Richard A. Roman

                                             

                                             

   (“Executive”)

EFFECTIVE DATE: March 29, 2010

RECITALS

Company wishes to obtain the services of Executive, and Executive wishes to
provide his services, upon the terms and conditions set forth in this Agreement.
Therefore, in exchange for the mutual promises set forth below, the parties
agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Base Salary” means regular cash compensation paid on a periodic basis
exclusive of benefits, bonuses or incentive payments.

1.2 “Board” means the Board of Directors of Company.

1.3 “Cause” means Executive committed any one or more of the following: (i) the
willful failure to perform any material duties under this Agreement or
negligence of Executive in the performance of such duties, and if such failure
or negligence is susceptible of cure, the failure to effect such cure within 30
days after written notice of such failure or negligence is given to Executive;
(ii) use of alcohol or illegal drugs which interferes with the performance of
Executive’s duties hereunder; (iii) theft, embezzlement, fraud, misappropriation
of funds, other acts of dishonesty or the intentional violation of any law,
ethical rule or fiduciary duty relating to Executive’s employment by Company;
(iv) commission of, or plea of guilty or nolo contendere to, a felony or any act
involving moral turpitude; (v) the violation of any non-disclosure, non-compete,
or proprietary rights agreement between Executive and Company, or (vi) willful
breach of any written policies or procedures of the Company which causes or is
reasonably expected to cause substantive and demonstrable harm to the Company,
or the willful violation of any material provision of this Agreement, and if
such violation or breach is susceptible of cure, the failure to effect such cure
within 30 days after written notice of such breach is given to Executive.

1.4 “Disability” means the inability of Executive to perform his duties under
this Agreement, with or without reasonable accommodation, because of physical or
mental incapacity for a period of at least 12 weeks.

 

1 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

1.5 “Fair Market Value” means the fair market value of a share of Company’s
common stock on the date of the grant.

1.6 “Good Reason” means (i) a material and adverse diminution in the powers,
duties and responsibilities of Executive with the Company; or (ii) any demand by
the Board that Executive engage in illegal activity in the performance of his
duties for the Company (as determined by the Company’s legal advisors which are
reasonably acceptable to the Executive); or (iii) any willful violation of the
material provisions of this Agreement by the Company.

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

2.1 Employment. Upon the terms and conditions set forth in this Agreement,
Company hereby employs Executive as its Chief Executive Officer (CEO) and
Executive accepts such employment. Except as expressly provided herein,
termination of this Agreement by either party shall also terminate Executive’s
employment by Company, and vice versa.

2.2 Duties. Executive shall devote his full-time and best efforts to Company and
to fulfilling his duties under this Agreement; provided, however, that Executive
may continue to provide services to his former employer for no more than 40
hours per month so long as such work does not interfere with Executive’s
performance of his obligations to Company. In the event the Board assigns
Executive additional responsibilities with the Company, the proviso in the
preceding sentence shall no longer apply. Executive shall comply with Company’s
policies and procedures to the extent they are not inconsistent with this
Agreement, in which case the provisions of this Agreement prevail.

2.3 Term. This Agreement shall continue for two years from the Effective Date
(the Term), unless earlier terminated in accordance with Article IV.

ARTICLE III

COMPENSATION AND EXPENSES

3.1 Base Salary. For all services rendered under this Agreement, Company shall
pay Executive an annual Base Salary of Four Hundred Fifty Thousand Dollars and
No Cents ($450,000). Executive’s Base Salary shall not be decreased unless
agreed to in writing by the Executive. In the event the Board assigns Executive
additional responsibilities with the Company, Executive’s annual Base Salary
shall be renegotiated with the Compensation Committee of the Board.

3.2 Option Grant. Company shall grant Executive an option to purchase 24,000
shares of Company’s common stock that is vested and exercisable upon grant. The
exercise price per share shall be the Fair Market Value at the time of the
grant. This option is subject to the terms and conditions of the grant and
Company’s 2007 Incentive Option Plan, and requires approval of the Compensation
Committee of the Board.

 

2 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

3.3 Incentive Compensation and Fringe Benefits. Executive shall be eligible to
participate in the Company’s Short-Term Incentive (Bonus) Plan and the Company’s
Long-Term Incentive (2007 Stock Incentive) Plan. Executive shall be entitled to
all benefits made available to employees generally, and to participate in all
Company-sponsored fringe benefit plans made available to other executives of the
Company (medical, dental, 401K, etc.). Executive shall be entitled to four weeks
paid vacation during each calendar year of the Term (pro-rated for any partial
year during the Term).

3.4 Business Expenses. Company shall, in accordance with, and to the extent of,
its policies in effect from time to time, bear all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties as
an employee of Company, provided that Executive accounts promptly for such
expenses to Company in the manner prescribed from time to time by Company.

3.5 Taxes and Withholding. All amounts payable to Executive under this Agreement
shall be net of amounts required to be withheld by law.

ARTICLE IV

TERMINATION

4.1 Early Termination. This Article sets forth the terms for termination of this
Agreement. Except as otherwise provided in this Agreement, any termination of
Executive’s employment shall also constitute a termination of this Agreement,
and vice versa.

4.2 Termination for Cause or without Good Reason. Company may terminate this
Agreement for Cause and Executive may terminate his employment without Good
Reason immediately upon written notice. In the event of termination for Cause or
without Good Reason pursuant to this Section 4.2, Executive shall be paid his
Base Salary through the date of termination.

4.3 Termination Without Cause or with Good Reason. Company may terminate this
Agreement and Executive’s employment without Cause and Executive may terminate
this Agreement and his employment with Good Reason upon written notice. In the
event Company terminates this Agreement without Cause or Executive terminates
this Agreement with Good Reason pursuant to this Section 4.3, and provided
Executive signs and does not revoke a general release of claims in a form
satisfactory to Company, Company shall continue to pay Executive’s Base Salary
for the remainder of the Term, that is, for the period ending two years after
the Effective Date.

4.4 Termination in the Event of Death or Disability. This Agreement shall
terminate in the event of Executive’s death or Disability. In the event of
termination due to Executive’s death or Disability pursuant to this Section 4.4,
Executive shall be paid his Base Salary through the date of termination.

4.5 Benefits Upon Termination. Upon termination of employment for any reason,
Executive shall be entitled to benefits as provided under the terms of the
applicable benefit plans in which he is participating as of the termination
date.

 

3 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

4.6 Entire Termination Payment. The compensation provided for in this Article IV
shall constitute Executive’s sole remedy for termination pursuant to this
Article. Executive shall not be entitled to any other termination or severance
payment that may be payable to Executive under any other agreement between
Executive and Company or under any policy in effect at, preceding or following
the date of termination.

ARTICLE V

CONFLICT OF INTEREST

5.1 During the term of employment with Company, Executive will engage in no
activity or employment which may conflict with the interest of Company, and will
comply with Company’s policies and guidelines pertaining to business conduct and
ethics.

ARTICLE VI

RESTRICTIVE COVENANTS

6.1 Confidentiality. “Confidential Information” is data, in both tangible and
intangible form, that has been researched, compiled, developed and/or maintained
by Company, and that is not generally known within the industry. Confidential
Information includes, but is not limited to, trade secrets, customer lists,
techniques, plans, methods, data, tables, calculations, information, ideas,
knowledge, data, and know-how related to products, processes, software, designs,
formulae, tests, research, business and/or marketing plans and strategies,
costs, profits, pricing, personnel and financial information, capitalization and
other corporate data and information, and information about or obtained from
customers, authors, suppliers, consultants, licensees, or affiliates.
Confidential Information also includes information Company has received from
third parties in confidence.

6.1.1 Executive shall not use or disclose Confidential Information, in any form,
for any purpose, except in the course of and for the purposes of Executive’s
employment with Company.

6.1.2 Executive will obtain no right, title or interest in the Confidential
Information, or any related information or data. The Confidential Information
and related information shall remain the sole property of Company.

6.1.3 Executive shall return all Confidential Information, including all copies
in any form, to Company immediately upon termination of Executive’s employment
with Company, or earlier upon request.

6.2 Return of Property. In the course of Executive’s employment with Company,
Executive may be provided with equipment, supplies, keys, credits cards,
software, and other property for business use (collectively, “Company
Property”). Executive shall return all Company Property immediately upon
termination of Executive’s employment, or otherwise immediately on Company’s
request.

6.3 Non-solicitation. For one year after Executive’s employment with Company
terminates, regardless of the reason for termination, Executive shall not
(a) directly or indirectly solicit business from any person or entity which then
is or was a Company customer, client or

 

4 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

prospect during the twelve (12) months prior to termination, (b) induce any such
person or entity to cease or reduce their business relationship with Company;
(c) induce any person to leave the employment of Company; or (d) directly or
indirectly hire or use the services of any Company employee unless Executive
obtains Company’s written consent. Executive will not aid others in doing
anything Executive is prohibited from doing himself under this paragraph,
whether as an employee, officer, director, shareholder, partner, consultant or
otherwise. For purposes of this paragraph, the term “solicit” includes
(i) responding to requests for proposals and invitations for bids,
(ii) initiating contacts with customers, clients, or prospects of Company for
the purpose of advising them that Executive is no longer employed by Company and
is available for work that is competitive with the services offered by Company,
and (iii) participating in joint ventures or acting as a consultant or
subcontractor or employee of others who directly solicit business prohibited by
this Agreement. The term “Company employee” includes any then current employee
of Company or any person who has left the employ of Company within the then
previous six (6) months. The terms “Company client” and “Company customer”
include any parent corporation, subsidiary corporation, affiliate corporation or
partner or joint venture of a client or customer. “Company prospect” means any
person or entity to whom Company has submitted a bid or proposal within the then
immediately preceding six (6) months.

6.4 Noncompetition. For one year following the termination of Executive’s
employment for any reason, Executive will not directly or indirectly Compete
(defined below) with Company anywhere Company is doing or planning to do
business, nor will Executive engage in any other activity that would conflict
with the Company’s business, or interfere with Executive’s obligations to the
Company. “Compete” means directly or indirectly: (i) have any financial interest
in, (ii) join, operate, control or participate in, or be connected as an
officer, employee, agent, independent contractor, partner, principal or
shareholder with (except as holder of not more than five percent (5%) of the
outstanding stock of any class of a corporation, the stock of which is actively
publicly traded) or (iii) provide services in any capacity to those
participating in the ownership, management, operation or control of, and/or
(iv) act as a consultant or subcontractor to, a Competitive Business (defined
below). “Competitive Business” means any corporation, proprietorship,
association or other entity or person engaged in the sale, production and/or
development of products or the rendering of services of a kind similar to or
competitive with that sold, produced, developed or rendered by Company as of the
date Executive’s employment terminates.

6.5 Continuation of Obligations. Except to the extent this Agreement provides
otherwise, the restrictions of and Executive’s obligations under this Article VI
will continue after Executive’s employment terminates, regardless of the reason
for termination. Executive hereby consents to Company providing a copy of this
Agreement to any person or entity to whom Executive may provide services after
his employment with Company terminates, whether as an employee or independent
contractor.

6.6 Consent to Injunction. Executive acknowledges that Company would suffer
irreparable harm for which monetary damages alone would not adequately
compensate Company if Executive breached his obligations under this Article VI.
For that reason, Executive agrees Company shall be entitled to injunctive relief
to enjoin any breach or threatened breach under this Article VI and that the
amount of any bond required to be posted by Company in support of injunctive
relief shall be no more than Five Hundred Dollars ($500). The injunctive relief
provided for in this Section 6.6 shall be in addition to any other available
remedies.

 

5 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Successors and Assigns. Except as otherwise provided in Article VI, This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, administrators, executors, legatees,
and heirs. In that this Agreement is a personal services contract, it may not be
assigned by Executive.

7.2 Survival. Article VI and Sections 7.1, 7.3, 7.5, 7.6, 7.7, 7.8, and 7.9
shall survive termination of this Agreement.

7.3 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth at the beginning of this
Agreement. Either party may change its address, by notice to the other party
given in the manner set forth in this Section. Any notice, if mailed properly
addressed, postage prepaid, registered or certified mail, shall be deemed
dispatched on the registered date or that stamped on the certified mail receipt,
and shall be deemed received within the third business day thereafter or when it
is actually received, whichever is sooner.

7.4 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

7.5 Governing Law and Jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Washington, without regard
to conflict of law principles. The exclusive jurisdiction for any action to
interpret or enforce this Agreement shall be Portland, Oregon.

7.6 Attorney Fees. In the event of any suit, action or arbitration to interpret
or enforce this Agreement, the prevailing party shall be entitled to its
attorney fees, costs, and out-of-pocket expenses, at trial and on appeal.

7.7 Mediation. In the case of any dispute arising under this Agreement which
cannot be settled by reasonable discussion, the parties agree that, prior to
commencing any proceeding, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good faith to resolve the
dispute through confidential nonbinding mediation. Each party shall bear
one-half (1/2) of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation. This Section 7.6 shall
not apply to any action to enforce Executive’s obligations under Article VI.

7.8 Severability. The provisions of this Agreement are severable. The parties
agree that any provision of this Agreement or its application that is held
invalid shall be modified as necessary to render it valid and enforceable. If
any provision of this Agreement or its application is held invalid and cannot be
modified to render it valid and enforceable, the invalidity shall not affect
other obligations, provisions, or applications of this Agreement which can be
given effect without the invalid provisions or applications.

 

6 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

7.9 Waivers. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this Agreement or of the right to demand strict
performance in the future.

7.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

7.11 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior or contemporaneous oral or written
understandings, statements, representations or promises with respect to its
subject matter. This Agreement was the subject of negotiation between the
parties and, therefore, the parties agree that the rule of construction
requiring that the agreement be construed against the drafter shall not apply to
the interpretation of this Agreement.

 

RICHARD A. ROMAN

    NORTHWEST PIPE COMPANY

 

    By:  

 

      William R. Tagmyer Date: March 29, 2010       Chairman of the Board    
Date: March 29, 2010

 

7 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)